United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 5, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-41666
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DESHAWN ANDREWS,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. G-01-CR21-ALL
                         --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Deshawn Andrews was convicted by a jury of possession with

the intent to distribute 50 grams or more of a mixture containing

a detectable amount of cocaine base, and he was sentenced to life

in prison.     Andrews first argues that the district court erred in

denying his motion to suppress with regard to the crack cocaine

found on his person following his arrest for criminal




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-41666
                                 -2-

trespassing.   He contends that the police officers did not have

reasonable suspicion sufficient to justify his stop and detention.

     We have reviewed the record and the briefs on appeal and

conclude that the district court did not err in denying the

motion to suppress.    When the officers first spotted Andrews, he

was in a parking lot adjacent to a rooming house.    It was early

in the morning, the area was known for drug-trafficking, and

Andrews had the reputation of being a drug dealer.    Just prior to

spotting Andrews in the parking lot, the officers observed a

pick-up truck leaving the lot at a fast rate of speed.     After

Andrews spotted the police car, he quickly walked to the door of

the rooming house and began knocking on the door.    No one

answered, and Andrews admitted that he did not live at the

rooming house.    Andrews was nervous during questioning and was

acting unusual.    Given the totality of the circumstances, the

officers had reasonable suspicion to stop and detain Andrews for

criminal trespassing.    Goodson v. City of Corpus Christi, 202

F.3d 730, 736, 739 (5th Cir. 2000).

     We reject Andrews’s argument that the officer’s testimony at

the suppression hearing that he did not know the identity of the

driver of the pick-up truck violated Napue v. Illinois, 360 U.S.

264 (1959) because it conflicted with his testimony at the trial

that the driver was Diane Battle.     The record reflects, however,

that at the time that the officer spotted the truck, he was

unaware of the identity of the driver and only after Andrews was
                           No. 03-41666
                                -3-

arrested did he realize that the driver was Battle.   Thus, there

was no Napue violation.

     We also reject Andrews’s argument that the notice of

enhancement was defective as it did not specifically state that

the Government intended to seek a life sentence.   The notice of

enhancement was filed prior to trial, enumerated Andrews’s prior

convictions, and cited to 21 U.S.C. § 851.   Thus, the notice was

sufficient.   Given the foregoing, the judgment of the district

court is affirmed.

     AFFIRMED.